NO. 07-12-00532-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  FEBRUARY 20, 2013


                        IN THE INTEREST OF A.N.W., A CHILD


            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 51,790-B; HONORABLE JOHN BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       Appellant, Curtis Danny Watson, filed a notice of appeal indicating that Watson

desired to appeal the trial court’s November 5, 2012 order holding Watson in contempt

of court for failure to pay child support, granting judgment for arrearages, and

suspending commitment. By letter dated December 18, 2012, Watson was notified that

a filing fee of $175 had not been paid, and failure to do so within ten days could result in

dismissal pursuant to Texas Rule of Appellate Procedure 42.3(c). No fee having been

received within the deadline, by letter dated January 11, 2013, Watson was again

advised of the outstanding filing fee and the consequences of failing to pay. This notice

gave Watson until January 28 to pay the filing fee.          Despite two notices and a

reasonable time in which to comply with this Court's request, Watson has failed to pay
the filing fee. Consequently, this Court is authorized to dismiss this appeal. See TEX.

R. APP. P. 44.3.


      Accordingly, Curtis Danny Watson’s appeal is dismissed.




                                              Mackey K. Hancock
                                                   Justice




                                          2